DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

 	Claims 1-19 are pending in the application.

Claim Interpretation

	The claims are interpreted in light of the teachings of the specification, as follows: 	Independent claims 1 and 13 recite a biodegradable barrier film for ostomy, continence, and bowel management applications, and a pouch comprising thereof, the barrier film comprising:  		(a) a barrier layer comprising polyglycolic acid (PGA);  		(b) an outer layer comprising a copolyester based on terephthalic acid, adipic acid, and 1,4-butanediol. 	Applicant’s Specification teaches that the biodegradable barrier film comprises the barrier layer formed essentially from polyglycolic acid (PGA, polyglycolide) [0007],ll.1,3-4], such as 90-100% PGA [0008],ll.1-5.  Such a 90-100% PGA barrier layer is taught to inherently have the recited properties of biodegradability of ASTM D6400, EN12432, or ISO14855; and a DMDS breakthrough time >200 minutes as tested by TOP 8-2-501 [0008],ll.4-7. 	In claim 3, the term “a polymeric chain extender” is used as included with the PGA of the film layer (Claim 3,ll.4).  Applicant’s specification teaches this term to include compounds comprising multiple functional groups, such as Joncryl® ADR 4368 from BASF [0041],ll.3-4.  As presented in the attached Specification Sheet, this compound includes glycidyl compounds (page 2,ll.11) with epoxy functional groups, such that claim 3 will be interpreted as such.
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
 	Claims 1, 2-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2011/0027590 A1).
	As to claim 1, Abe teaches a biodegradable [0002],ll.6-7 odor barrier film (as polyglycolic acid (PGA) gas barrier layer film [0016],ll.3-4]; for (capable of) ostomy, continence and bowel management applications (as for use in medical materials [0163],ll.5], comprising: 		a barrier layer (as PGA gas barrier layer film [0016],ll.3-4]  			comprising polyglycolic acid (PGA) (as at least 80 %, up to 100% [0038],ll.4-6] MPEP 2144.05 (as a biodegradable 0002],ll.6-7 resin [0021],ll.9]; and  			having a biodegradability that meets the requirements of ASTM D6400, EN13432 or IS014855 (as same material (90-100% PGA, as defined by Applicants’ Specification, presented above) substantially identical to that of the claims of the instant invention, and thus the claimed properties are presumed to be inherent MPEP 2112-2112.01); [and]	 	an outer layer (as barrier film [0102],ll.4-6, [0112],ll.2) comprising a copolyester based on terephthalic acid (thermoplastic polyester resins as copolyester comprising polyethylene terephthalate and polybutylene terephthalate, as aliphatic and aromatic, [0103],ll.4-5); adipic acid [0041],ll.15 and 1,4-butanediol [0041],ll.13-14;	wherein the biodegradable barrier film has:  		a biodegradability that appears to meet the requirements of ASTM D6400, EN13432 or IS014855 (as same material (PGA, as presented above) substantially identical to that of the claims of the instant invention, and thus the claimed properties are presumed to be inherent MPEP 2112-2112.01] and  		a dimethyl disulfide (DMDS) breakthrough time that appears to be greater than about 200 minutes when tested according to the modified Test Operations Procedure (TOP) 8-2-501, (as same material (90-100% PGA, as presented above) substantially identical to that of the claims of the instant invention, and thus the claimed properties are presumed to be inherent MPEP 2112-2112.01); 	in order to provide: a polyglycolic acid (PGA) barrier film having excellent gas barrier properties and mechanical strength [0034],ll.3-4]; and as a single- or multi-layer film for use in medical applications [0036],ll.3,5-6; and  	in order to provide a multilayer film with excellent gas barrier properties, mechanical strength, transparency, and resistance to heat shrinkage [0034],ll.3-5]; and where the added layers can improve the strength, functions, and protection properties of the film [0102],ll.3-6).
	Abe does not specifically teach the measurements of the recited biodegradability requirements and DMDS breakthrough time.   	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited biodegradability and DMDS breakthrough time, and one of skill would have been motivated to do so, in order to provide: a polyglycolic acid (PGA) barrier film layer having excellent gas barrier properties and mechanical strength; and as a single- or multi-layer film for use in medical applications, and thus capable of being used as a film in ostomy applications.   	Abe teaches the same biodegradable odor barrier film, including the same barrier film material and outer layers as claimed, including the claimed combination of a copolyester based on terephthalic acid, adipic acid, and 1,4-butanediol.  As the structures and compositions taught by Abe and as a PGA barrier layer, are substantially identical to that of the claims of the instant invention, the claimed properties are presumed to be inherent. MPEP 2112-2112.01.  A prima facie case of either obviousness has been established when the reference discloses all of the limitations of the claim.  In the present case, Abe discloses all of the limitations of claim 1, including the barrier layer as a PGA barrier layer, except the inherent properties thereof (as the measurement of the recited biodegradability requirements and DMDS breakthrough time).  Applicant teaches that the same barrier layer material as taught by Abe, and the Patent Office cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, there is a basis for shifting the burden of proof to Applicant.  MPEP 2112-2112.01. 	As to claims 2-4, Abe teaches wherein the barrier layer comprises PGA in a concentration greater than about 90% to 99.9%, or 100% by weight (% weight) (as at least 80 %, up to 100% [0038],ll.4-6] MPEP 2144.05 (as a biodegradable [0002],ll.6-7 resin [0021],ll.9) and a polymeric chain extender (as epoxy compound N-glycidylphalalimide [0050],ll.10-11] (see claim interpretation above). 	As to claim 5, Abe teaches wherein the barrier layer has a first side and a second side (as film having 1st and 2nd sides as top and bottom surfaces 0016],ll.3-4), wherein a first outer layer disposed on the first side and a second outer layer disposed on the second side, such that the barrier layer is sandwiched between the first and second outer layers (as a PGA barrier film sandwiched between resin base layers on 1st and 2nd sides to form multilayer film [0102],ll.4-6, as multilayer structure of A/B/A: resin film/PGA/resin film [0112],ll.2). 
 	As to claim 6, Abe teaches wherein the first and second outer layer include a biodegradable material including a copolyester (thermoplastic polyester resins as copolyester comprising polyethylene terephthalate and polybutylene terephthalate, as aliphatic and aromatic, [0103],ll.4-5).	As to claim 8, Abe teaches wherein the outer layers further comprises a slip agent (as lubricant [0062],ll.5).	As to claim 9, Abe teaches wherein the film further comprises first and second tie layers disposed between the barrier layer and the first and second outer layers, respectively, (as adhesive layers between layers [0110],ll.1-3], the tie layers formed from an epoxidized polyolefin [0110],ll.6,8-9], wherein each tie layer contacting a respective side of the barrier layer [0110],ll.1-3].	As to claim 10, Abe teaches wherein a thickness of the barrier layer makes up about 3% to 20% of a total thickness of the film (as barrier layer thickness of 70 μm or less [0066],ll.2; inner and outer PET layers each 12 μm [0160],ll.2-4]; and tie/adhesive layers each 120 μm [0159],ll.1-2,8] (as total thickness of 334 μm (70+12+12+120+120 μm)).	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe  in view of Ohta (US 2013/0143734 A1).
 	As to claim 7, Abe does not teach a specific embodiment wherein the outer layers comprise: at least 70%wt. of a copolyester based on terephthalic acid; adipic acid; and 1,4-butanediol. 	However, Ohta teaches resin films as multilayer films as laminates, comprising at least a gas-(odor)-barrier layer and outer layers as sealant layers [0020]-[0023]  comprising a copolyester comprising acid components (A) and (B) as at least 70% acid components [0009],ll.1-2] comprising copolyester as; (A) tetrahydrophthalic acid or derivative; and tetrahydrophthalic anhydride; and (B) phthalic acid [0014] – [0015].   	Ohta also teaches a specific embodiment (Example 11) as comprising:  		component (A) as: a copolyester with polyesters: (i) methyltetrahydrophthalic anhydride and (ii) terephthalic acid [0100],ll.4-6]; and  		component (B) as adipic acid and 1,4 butanediol [0100],ll.8-10];   	in order to provide laminate or multilayer co-polyester resin films having a barrier layer and sealant layers [0020]-[0023] that are also excellent in adhesion, cohesive force, and gas-absorbing properties [0001],ll.1-4).  	It would have been obvious to one of ordinary skill in the art at the time of the invention, to provide the claimed barrier layer multilayer film with copolyester resin sealant layers comprising at least 70%wt. of a copolyester based on terephthalic acid, adipic acid, and 1,4-butanediol, according to Ohta, with the outer layers and PGA barrier layer of Abe, for the same odor and gas barrier purpose in the same endeavor of multilayer films, and one of skill would have been motivated to do so, in order to provide: a laminate or multilayer co-polyester resin films having a barrier layer and sealant layers that are also excellent in adhesion, cohesive force, and gas-absorbing properties; and a multilayer film with excellent gas barrier properties, mechanical strength, transparency, and resistance to heat shrinkage; and where the added layers can improve the strength, functions, and protection properties of the film.
 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Campbell (US 2010/0254900 A1).

 	As to claims 11 and 12, Abe teaches that:
		(as per claims 11 and 12) a total thickness of the film is between about 10 μm and 1000 μm (as 334 μm, as presented above for claim 10] and a thickness of the barrier layer is 70 μm [0066],ll.2). 	Abe does not teach that: 	 	(as per claims 11 and 12) a thickness of the barrier layer is between about 0.5 or 2 to about 50 μm; and		(as per claim 12) a bowel management tube formed of the film of claim 1. 	However, Campbell teaches a film thickness of about 0.1 to 1; 1-10, or 10-100 μm [0090],ll.1-4] of a biodegradable barrier film made of PGA [0069],ll.1-4] and the film formed into a bowel management tube [0122],ll.23-24] for ostomy applications [0122],ll.23-24]; 	 	in order to provide; biodegradable films and tubes that have biodegradability rates or extents that are controlled in a predictable manner [0072],ll.5-7]; desired mechanical properties such as tensile, flexural, and/or impact strength; toughness, pliability, and/or elasticity [0089],ll.1,4-6,8-9]; and/or to provide desired strength while maintaining flexibility of the material [0109],ll.15-16). 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the PGA barrier layer thickness and tube of Campbell with that of Abe, and one of skill would have been motivated to do so, in order to provide; biodegradable films and tubes that have biodegradability rates or extents that are controlled in a predictable manner; desired mechanical properties such as tensile, flexural, and/or impact strength; toughness, pliability, and/or elasticity; and/or to provide desired strength while maintaining flexibility of the material. 
 	Claims 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nielsen (US 2009/0216207 A1) (based on 35 USC 102(a)(1)).  	As to claims 13 and 19, Abe teaches a biodegradable barrier film according to claim 1 (as presented above). 	Abe does not specifically teach that the film is provided in an ostomy pouch comprising first and second side walls, with a stoma receiving opening in the first side wall. 	However, Nielsen teaches a biodegradable barrier film (title, Abstract) in an ostomy bag [0017],ll.3 where the first and second walls of the ostomy bag are made of the biodegradable barrier film [0017] and include a stoma receiving opening (stoma inlet opening) in the first side wall [0002],ll.4-11, (as per claim 19) with the side walls further comprising a biodegradable non-woven layer (where the biodegradable barrier film can be a laminate [0014] as having multiple layers of the biodegradable barrier film for either of the side walls [0017], in order to provide a multilayer laminate that is biodegradable and water soluble [0005] as well as providing a barrier to feces odor [0007].	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the biodegradable barrier film of Abe in a biodegradable non-woven layered ostomy pouch with sidewalls and stoma opening according to Nielsen, and one of skill would have been motivated to do so, in order to provide a multilayer laminate that is biodegradable and water soluble, as well as providing a barrier to feces odor.

	As to claims 14-15, Abe teaches wherein the barrier layer comprises PGA in a concentration greater than about 90% to 99.9%, or 100% by weight (% weight) (as at least 80 %, up to 100% [0038],ll.4-6] MPEP 2144.05 (as a biodegradable [0002],ll.6-7 resin [0021],ll.9) and a polymeric chain extender (as epoxy compound N-glycidylphalalimide [0050],ll.10-11] (see claim interpretation above).

	As to claim 16, Abe teaches wherein the barrier layer has a first side and a second side (as film having 1st and 2nd sides as top and bottom surfaces 0016],ll.3-4), wherein a first outer layer disposed on the first side and a second outer layer disposed on the second side, such that the barrier layer is sandwiched between the first and second outer layers (as a PGA barrier film sandwiched between resin base layers on 1st and 2nd sides to form multilayer film [0102],ll.4-6, as multilayer structure of A/B/A: resin film/PGA/resin film [0112],ll.2).  	Abe does not specifically teach the measurements of the recited biodegradability ASTM requirements.   	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited biodegradability ASTM requirements, and one of skill would have been motivated to do so, in order to provide: a polyglycolic acid (PGA) barrier film layer having excellent gas barrier properties and mechanical strength; and as a single- or multi-layer film for use in medical applications, and thus capable of being used as a film in ostomy applications.   	Abe teaches the same biodegradable odor barrier film, including the same barrier film material and outer layers as claimed, including the claimed combination of a copolyester based on terephthalic acid, adipic acid, and 1,4-butanediol.  As the structures and compositions taught by Abe and as a PGA barrier layer, are substantially identical to that of the claims of the instant invention, the claimed properties are presumed to be inherent. MPEP 2112-2112.01.  A prima facie case of either obviousness has been established when the reference discloses all of the limitations of the claim.  In the present case, Abe discloses all of the limitations of claim 1, including the barrier layer as a PGA barrier layer, except the inherent properties thereof (as the measurement of the recited biodegradability requirements and DMDS breakthrough time).  Applicant teaches that the same barrier layer material as taught by Abe, and the Patent Office cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, there is a basis for shifting the burden of proof to Applicant.  MPEP 2112-2112.01.

	As to claim 18, Abe teaches wherein the outer layers further comprises a slip agent (as lubricant [0062],ll.5).
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Nielsen, and further in view of Ohta.
 	As to claim 17, the combination of Abe and Nielsen does not teach a specific embodiment wherein the outer layers comprise: at least 70%wt. of a copolyester based on terephthalic acid; adipic acid; and 1,4-butanediol. 	However, Ohta teaches resin films as multilayer films as laminates, comprising at least a gas-(odor)-barrier layer and outer layers as sealant layers [0020]-[0023]  comprising a copolyester comprising acid components (A) and (B) as at least 70% acid components [0009],ll.1-2] comprising copolyester as; (A) tetrahydrophthalic acid or derivative; and tetrahydrophthalic anhydride; and (B) phthalic acid [0014] – [0015].   	Ohta also teaches a specific embodiment (Example 11) as comprising:  		component (A) as: a copolyester with polyesters: (i) methyltetrahydrophthalic anhydride and (ii) terephthalic acid [0100],ll.4-6]; and  		component (B) as adipic acid and 1,4 butanediol [0100],ll.8-10];   	in order to provide laminate or multilayer co-polyester resin films having a barrier layer and sealant layers [0020]-[0023] that are also excellent in adhesion, cohesive force, and gas-absorbing properties [0001],ll.1-4).  	It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the biodegradable barrier films of Abe and/or Nielsen to provide the claimed barrier layer multilayer film with copolyester resin sealant layers comprising at least 70%wt. of a copolyester based on terephthalic acid, adipic acid, and 1,4-butanediol, according to Ohta, with the outer layers and PGA barrier layer of Abe and/or Nielsen, for the same odor and gas barrier purpose in the same endeavor of multilayer films, and one of skill would have been motivated to do so, in order to provide: a laminate or multilayer co-polyester resin films having a barrier layer and sealant layers that are also excellent in adhesion, cohesive force, and gas-absorbing properties; and a multilayer film with excellent gas barrier properties, mechanical strength, transparency, and resistance to heat shrinkage; and where the added layers can improve the strength, functions, and protection properties of the film.
 
Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-19 are rejected on the ground of nonstatutory double patenting over claims 1-8 of US Patent No. 10,583,029 B2 (‘029).  
	As to claims 1-19, claims 1-8 of ‘029 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
‘029
1,2
2
2
3
1
1
1
4
5
6
7
8
1,2
2
2
2

















Clm
17
18
19













‘029
1
4
5















 	The differences between present claims and the claims of ‘029 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘029 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘029 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘029 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781